Form ntchrgbk

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
MLK Jr Federal Building
50 Walnut Street
Newark, NJ 07102

                                          Case No.: 19−28149−RG
                                          Chapter: 13
                                          Judge: Rosemary Gambardella

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   William Charles Hovey
   14 Balchen Way
   Rockaway, NJ 07866
Social Security No.:
   xxx−xx−1096
Employer's Tax I.D. No.:


                                              NOTICE OF HEARING



PLEASE TAKE NOTICE that a hearing will be held at

Courtroom 3E, Martin Luther King, Jr. Federal Building, 50 Walnut Street, 3rd Floor, Newark, NJ 07102

on 6/10/20 at 10:00 AM

to consider and act upon the following:


14 − Motion for Relief from Stay. Fee Amount $ 181. Filed by Dean G. Sutton on behalf of William Charles Hovey.
Hearing scheduled for 11/20/2019 at 10:00 AM at RG − Courtroom 3E, Newark. (Attachments: # 1 Certification # 2
Exhibit A # 3 Statement as to Why No Brief is Necessary # 4 Proposed Order # 5 Certificate of Service) (Sutton,
Dean)

17 − Objection to Debtor's Claim of Exemptions filed by Leonard C. Walczyk on behalf of Robert M Pietrowicz.
(Attachments: # 1 Notice of Hearing on Objections to Property Claimed as Exempt # 2 Proposed Order Sustaining
Objection to Claim of Exemptions) (Walczyk, Leonard)

24 − Cross Motion re: to Dismiss Chapter 13 Case as Bad Faith Filing and Opposition to Debtor's Motion for Relief
from the Automatic Stay to Pursue Appeal (related document:14 Motion for Relief from Stay. Fee Amount $ 181.
filed by Debtor William Charles Hovey) Filed by Leonard C. Walczyk on behalf of Robert M Pietrowicz. Hearing
scheduled for 11/20/2019 at 10:00 AM at RG − Courtroom 3E, Newark. (Attachments: # 1 Cross−Motion to Dismiss
this Chapter 13 Case as Bad Faith Filing and Opposition to Debtor's Motion for Relief from the Automatic Stay to
Pursue Appeal # 2 Certification of Robert M. Pietrowicz # 3 Exhibit A to Certification # 4 Exhibit B to Certification
# 5 Exhibit C to Certification # 6 Exhibit D to Certification # 7 Exhibit E to Certification # 8 Exhibit F to
Certification # 9 Exhibit G to Certification # 10 Exhibit H to Certification # 11 Exhibit I to Certification # 12 Exhibit
J to Certification # 13 Exhibit K to Certification # 14 Exhibit L to Certification # 15 Exhibit M to Certification # 16
Exhibit N to Certification # 17 Exhibit O to Certification # 18 Exhibit P to Certification # 19 Exhibit Q to
Certification # 20 Exhibit R to Certification # 21 Exhibit S to Certification # 22 Exhibit T to Certification # 23
Exhibit U to Certification # 24 Exhibit V to Certification # 25 Proposed Order Denying Debtor's Motion for Relief
from the Automatic Stay to Pursue Appeal and Granting Cross−Motion to Dismiss Chapter 13 Case as a Bad Faith
Filing) (Walczyk, Leonard)

33 − Motion to Reduce Claims of Robert M. Pietrowicz Filed by Dean G. Sutton on behalf of William Charles
Hovey. Hearing scheduled for 1/15/2020 at 10:00 AM at RG − Courtroom 3E, Newark. (Attachments: # 1
Certification # 2 Exhibit A−F # 3 Letter Brief # 4 Proposed Order # 5 Certificate of Service) (Sutton, Dean)




Dated: 4/9/20

                                                           Jeanne Naughton
                                                           Clerk, U.S. Bankruptcy Court
                                               United States Bankruptcy Court
                                                  District of New Jersey
In re:                                                                                                     Case No. 19-28149-RG
William Charles Hovey                                                                                      Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0312-2                  User: admin                        Page 1 of 1                          Date Rcvd: Apr 09, 2020
                                      Form ID: ntchrgbk                  Total Noticed: 3


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 11, 2020.
db             +William Charles Hovey,   14 Balchen Way,    Rockaway, NJ 07866-4702
cr             +Valley National Bank,   1445 Valley Road,    Wayne, NJ 07470-8438
cr             +Zieleniewski Karlyn,   14 Balchen Way,    Rockway, NJ 07866-4702

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 11, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 9, 2020 at the address(es) listed below:
              Dean G. Sutton    on behalf of Debtor William Charles Hovey dgs123@ptd.net
              Leonard C. Walczyk    on behalf of Creditor Robert M Pietrowicz lwalczyk@wjslaw.com,
               lwalczyk@ecf.inforuptcy.com;dmendez@ecf.inforuptcy.com
              Marie-Ann Greenberg     magecf@magtrustee.com
              Neal H. Flaster    on behalf of Creditor Robert M Pietrowicz nhf@flasterlawgroup.com
              Patrick J. Spina    on behalf of Creditor   Valley National Bank info@pjspinalaw.com
              U.S. Trustee    USTPRegion03.NE.ECF@usdoj.gov
                                                                                             TOTAL: 6
